             Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  Index No. 19-CV-7086

                                   Plaintiffs,                             COLLECTIVE ACTION
                                                                           COMPLAINT
                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

        Plaintiffs, individually and on behalf of all others similarly-situated, by and through their

attorneys, Robin Roach, General Counsel of District Council 37, AFSCME, AFL-CIO, Steven

Sykes, of Counsel, and Robert J. Burzichelli, Greenberg Burzichelli Greenberg P.C., state the

following as their Collective Action Complaint against Defendants NYC Health + Hospitals

(“H+H”) and Mitchell Katz:

                                          NATURE OF ACTION

        1.       This is a collective action for monetary and other relief to redress violations of the

Fair Labor Standards Act (“FLSA” or “Act”) by Defendant H+H for failing to pay proper

overtime compensation. It is brought by six employees of H+H, on behalf of themselves and

other similarly situated present and former employees of H+H, under Section 16 of the FLSA, 29

U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

        2.       This Court has jurisdiction pursuant to the FLSA, 29 U.S.C. § 201 et seq., and 28

U.S.C. § 1331.



                                                        1
             Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 2 of 8




        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. A

substantial part of the events and omissions giving rise to the claims occurred in this judicial

district. H+H conducts business through its employees, including Plaintiffs, within this judicial

district.

                                             PARTIES

        4.      Plaintiff Jayson Taylor is a resident of Kings County, New York. H+H employs

Plaintiff Taylor in the position of Behavior Health Associate at Woodhull Hospital’s Behavior

Health Department and has employed Plaintiff since 2016. Plaintiff Taylor is an employee

engaged in commerce or the production of goods for commerce as defined in the FLSA. See 29

U.S.C. § 203(b), (e), (j).

        5.      Plaintiff Krystal Wongwon-Regis is a resident of Springfield Garden, New York.

H+H employs Plaintiff Wongwon-Regis in the position of Behavior Health Associate and has

employed Plaintiff since January 2019. Plaintiff Wongwon-Regis is an employee engaged in

commerce or the production of goods for commerce as defined in the FLSA. See id.

        6.      Plaintiff Angel Benitez is a resident of Bronx, New York. H+H employs Plaintiff

Benitez in the position of Behavioral Health Associate and has employed Plaintiff since 2015.

Plaintiff Benitez is an employee engaged in commerce or the production of goods for commerce

as defined in the FLSA. See id.

        7.      Plaintiff Victor Ndubuisi is a resident of Bronx, New York. H+H employs

Plaintiff Ndubuisi in the position of Service Aid at Jacobi Medical Center’s Environmental

Services Department and has employed Plaintiff full-time since January 2019. Prior to January

2019, Plaintiff was a temporary/agency worker. Plaintiff Ndubuisi is an employee engaged in

commerce or the production of goods for commerce as defined in the FLSA. See id.




                                                  2
             Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 3 of 8




        8.      Plaintiff Pamela Alexander is a resident of Kings County, New York. H+H

employs Plaintiff Alexander in the position of Patient Care Associate and has employed Plaintiff

since approximately 2008. Plaintiff began as a Patient Care Technician and became a Patient

Care Associate in 2015. Plaintiff Alexander is an employee engaged in commerce or the

production of goods for commerce as defined in the FLSA. See id.

        9.      Each named Plaintiff gave his or her consent in writing to be a Plaintiff in this

action and these written consents will be filed with this Court. Each other person who will

become a Plaintiff by “opting in” to this action will have their written consent also filed with this

Court. Each Plaintiff who opts-in is similarly situated to one or more of the named Plaintiffs.

Defendants treats or have treated the opt-in Plaintiffs in the same manner as the named Plaintiffs,

as described below. The named Plaintiffs bring this action on behalf of themselves and on behalf

of the opt-in Plaintiffs.

        10.     Defendant H+H is a not-for-profit municipal health care system organized

pursuant to the laws of the State of New York. H+H is an employer and an enterprise engaged in

commerce or the production of goods for commerce as defined in the FLSA. See 29 U.S.C. §

203(d), (r), (s). H+H’s principal office and headquarters is located at 125 Worth Street, New

York, NY 10013.

        11.     Defendant Dr. Katz is the current President and Chief Executive Officer of H+H

and has served in these official capacities since January 8, 2018. This action is brought against

him in his official capacity.

                                              FACTS

        12.     Defendants regularly assign Plaintiff Taylor to a 40-hour work schedule of 4:00

p.m. to midnight, five days per week. However, Plaintiff Taylor often works in excess of 40




                                                  3
          Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 4 of 8




hours in a week. When Defendants pay Plaintiff Taylor at a rate of time and one-half for these

excess hours, Defendants fail to include various additions to Plaintiff Taylor’s base wage,

including a 10 percent night shift differential. As a result, Defendants fail to compensate

Plaintiff Taylor with the proper weighted average hourly rate at time and one-half in violation of

the FLSA.

        13.    Defendants regularly assign Plaintiff Wongwon-Regis to a 40-hour work schedule

of 3:30 p.m. to midnight, five days per week. However, Plaintiff Wongwon-Regis often works

in excess of 40 hours in a week. When Defendants pay Plaintiff Wongwon-Regis at a rate of

time and one-half for these excess hours, Defendants fail to include various additions to Plaintiff

Wongwon-Regis’s base wage, including a 10 percent night shift differential. As a result,

Defendants fail to compensate Plaintiff Wongwon-Regis with the proper weighted average

hourly rate at time and one-half in violation of the FLSA.

        14.    Defendants regularly assign Plaintiff Benitez to a 40-hour work schedule of 7:30

a.m. to 4:00 p.m., five days per week. However, Plaintiff Benitez often works in excess of 40

hours in a week. When Defendants pay Plaintiff Benitez at a rate of time and one-half for these

excess hours, Defendants fail to include various additions to Plaintiff Benitez’s base wage

including longevities and differentials. As a result, Defendants fail to compensate Plaintiff

Benitez with the proper weighted average hourly rate at time and one-half in violation of the

FLSA.

        15.    Defendants regularly assign Plaintiff Ndubuisi to a 40-hour work schedule of

11:00 p.m. to 7:30 a.m., five days per week. However, Plaintiff Ndubuisi often works in excess

of 40 hours in a week. When Defendants pay Plaintiff Ndubuisi at a rate of time and one-half for

these excess hours, Defendants fail to include various additions to Plaintiff Ndubuisi’s base wage




                                                 4
          Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 5 of 8




including longevities and differentials. As a result, Defendants fail to compensate Plaintiff

Ndubuisi with the proper weighted average hourly rate at time and one-half in violation of the

FLSA.

        16.    Defendants regularly assign Plaintiff Alexander to a 40-hour work schedule of

4:00 a.m. to 12:30 a.m., five days per week. However, Plaintiff Alexander often works in excess

of 40 hours in a week. When Defendants pay Plaintiff Alexander at a rate of time and one-half

for these excess hours, Defendants fail to include various additions to Plaintiff Alexander’s base

wage including longevities and differentials. As a result, Defendants fail to compensate Plaintiff

Alexander with the proper weighted average hourly rate at time and one-half in violation of the

FLSA.

        17.    Plaintiffs and those similarly situated do not supervise other employees, and do

not spend more than 50 percent of their time supervising other employees, acting with

independence, or exercising independent discretion.

        18.    Plaintiffs and those similarly situated are responsible for their own work, do not

have administrative or management responsibilities, and do not spend more than 50 percent of

their working time on administrative or management responsibilities, as those terms are used in

connection with the FLSA.

        19.    The duties of Plaintiffs and those similarly situated do not require knowledge of

an advanced type in a field of service or learning customarily acquired by a prolonged course of

specialized intellectual instruction and study.

        20.    The work of Plaintiffs and those similarly situated require only minuscule

amounts of discretion or independent judgment.




                                                  5
           Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 6 of 8




         21.   The work performed by Plaintiffs and those similarly situated is non-exempt

work, as that term is used and defined in the U.S. Department of Labor’s regulations

promulgated under the FLSA.

         22.   Plaintiffs and those similarly situated are entitled to be paid at least one and one-

half times their respective weighted average regular rates of pay for each hour in excess of 40

hours that they worked in any workweek pursuant to the FLSA. See 29 U.S.C. § 207.

         23.   Defendants did not compensate Plaintiffs and those similarly situated with one

and one-half times their weighted average regular hourly rate for hours worked in excess of 40

hours per workweek as required by the FLSA. See id.

         24.   Defendants’ failure to properly compensate Plaintiffs and those similarly situated

for overtime hours as required by the FLSA is willful and systematic.

                                  FIRST CAUSE OF ACTION

         25.   Plaintiffs incorporate each of the above allegations into this cause of action.

         26.   As described above, Plaintiffs and others similarly situated are non-exempt

employees. As non-exempt employees, they are entitled to overtime wages of one and one-half

times their weighted average regular hourly rates for each hour they work in excess of 40 hours

in a given week. See 29 U.S.C. § 207.

         27.   As set forth above, Defendants did not compensate Plaintiffs and those similarly

situated with overtime wages that are consistent with the FLSA.

         28.   Defendants owe Plaintiffs and others similarly situated the overtime wages and

liquidated damages mandated by the FLSA. Se 29 U.S.C. §§ 207, 216.

         29.   Plaintiffs and those similarly situated are damaged in the amount of lost overtime

wages.




                                                 6
         Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 7 of 8




       30.     Defendants’ failure to properly compensate Plaintiffs and others similarly situated

for their overtime hours as required by FLSA is willful within the meaning of the Act. See 29

U.S.C. § 255(a); 5 C.F.R. § 551.104.

       31.     Defendants know that they violated the FLSA or are acting with reckless

disregard as to whether they violated the Act by failing to properly compensate Plaintiffs and

those similarly situated for their overtime hours. See 29 U.S.C. § 255(a); 5 C.F.R. § 551.104.

       32.     Plaintiffs and those similarly situated are entitled to a judgment for actual

damages, liquidated damages, and attorney’s fees and costs. See 29 U.S.C. § 216(b).

       33.     Plaintiffs bring this action on behalf of a collective of all current and former

employees of H+H who were paid different rates for their regular work hours, and who have not

been paid their weighted average rate of pay for each hour they worked in excess of 40 during a

workweek. The members of the collective are readily identifiable through Defendants’ records

and should be afforded an opportunity to join the action.

                                        TRIAL BY JURY

       34.     Plaintiffs request a trial by jury on all claims asserted.




                                                  7
              Case 1:19-cv-07086-GHW Document 1 Filed 07/30/19 Page 8 of 8




                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court:

         A.      Order the case to proceed as a collective action under 29 U.S.C. § 216(b);

         B.      Order Defendants to make a complete accounting to Plaintiffs of the hours that

each worked on a weekly basis and all payments each Plaintiff received in compensation for the

three-year period preceding the commencement of this action;

         C.      Order Defendants to pay to Plaintiffs all unpaid wages due and owing because of

Defendants’ failure to compensate Plaintiffs at a rate of one and one-half their weighted average

rate of compensation for each hour worked in excess of 40 during each workweek;

         D.      Order Defendants to pay liquidated damages pursuant to the FLSA;

         E.      Order Defendants to pay Plaintiffs’ reasonable attorney’s fees and costs; and

         F.      Grant Plaintiffs any other relief that the Court deems proper and just.

Dated:    New York, NY
          July 30, 2019                        Greenberg Burzichelli Greenberg P.C.

                                            By: /s/ Robert Burzichelli
                                                Robert J. Burzichelli
                                                Daniel Doeschner
                                                225 Broadway, Suite 1515
                                                New York, NY 10007
                                                516-570-4343; rburzichelli@gbglawoffice.com
                                                ddoeschner@gbglawoffice.com

                                               ROBIN ROACH
                                               General Counsel
                                               District Council 37, AFSCME, AFL-CIO

                                            By: /s/ Steven Sykes
                                                Steven E. Sykes
                                                Associate General Counsel
                                                125 Barclay Street – Room 510
                                                New York, NY 10007
                                                212-815-1450; rroach@dc37.net;
                                                ssykes@dc37.net



                                                   8
